RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.RR.A. Ap. XXI-A, se constituyen las siguientes Salas Especiales de Despacho para funcionar durante el receso de verano:

Del 1ro de julio al 15 de agosto de 2000

Hon. Francisco Rebollo López, Presidente
Hon. Miriam Naveira de Rodón
Hon. Jaime B. Fuster Berlingeri

Del 16 de agosto al 30 de septiembre de 2000

Hon. José A. Andréu García, Presidente
Hon. Federico Hernández Denton
Hon. Baltasar Corrada del Río
Hon. Efraín E. Rivera Pérez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces que no puedan intervenir en algún asunto ante su consideración, y asimismo para convocar al Pleno del Tribunal cuando fuere necesario.
El Tribunal continuará emitiendo y certificando opinio-nes y sentencias durante este período.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo